REQUIREMENT FOR UNITY OF INVENTION

The Preliminary Amendment filed June 24, 2020 has been entered and considered with the Action below.  Claims 1-17, 19, 20, 23, 24, 26-29, and 33-106 have been cancelled.

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
GROUP A: Claim 18 is directed to a hydraulic drilling system that includes a lower seal between drilling tubing and a whipstock inner bore and a passage therethrough for allowing fluid communication between an annulus and a whipstock;
GROUP B: Claims 21 and 22, are directed to a hydraulic drilling system that includes a drilling tubing with a distal end that is sized to have an overall diameter greater than the inner diameter of an inner bore of a deflection assembly;
GROUP C: Claim 25 is directed to a hydraulic drilling system that includes a selectively openable side port at or near the distal end of drilling tubing for passing through a high pressure jet of fluid;
GROUP D: Claims 30-32, are directed to a hydraulic drilling system that includes wheels or treads on an outer surface of a whipstock for engaging the inner surface of a wellbore;

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups A-D lack unity of invention because even though the inventions of these groups require the technical feature of hydraulic systems for placement in wellbores, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Perry et al. (US 2010/0270080).  

•    a first work string (26);
•    a whipstock (12) disposed at the distal end of the first work string;
•    the whipstock having an exit and an inner bore providing passage from the bore of the first work string to the whipstock exit;
•    an anchor (16) for positioning the whipstock in wellbores; and
•    drill tubing (6) extending in the work string and extendible through the whipstock inner bore and exit (see Figure 1) for directing a pressurized fluid jet outwards to form a borehole.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/14/2021